Citation Nr: 1008812	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-06 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1968 
to April 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Board hearing, however, he withdrew that request in April 
2009.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the appeal of the issue of 
service connection for cardiovascular disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for cardiovascular disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his authorized representative.  38 C.F.R. § 20.204.

As noted, in a May 2006 rating decision, the RO denied 
service connection for cardiovascular disability.  In 
correspondence received by the Board in February 2010, the 
Veteran indicated that he wished to withdraw his appeal of 
that issue.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 

	(CONTINUED ON NEXT PAGE)

review the appeal on this matter, and the issue of 
entitlement to service connection for cardiovascular 
disability is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


